United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1632
Issued: November 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2013 filed a timely appeal from March 8 and May 30, 2013 merit decisions of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury to her low back in the performance of
duty on November 20, 2012.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to the record following OWCP’s May 30, 2013
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501(c).

FACTUAL HISTORY
On November 21, 2012 appellant, a 47-year-old management assistant, filed a claim
alleging that she experienced pain in her low back while lifting and moving boxes on
November 20, 2012.
By letter dated January 30, 2013, OWCP advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
It asked her to submit a comprehensive medical report from a treating physician describing her
symptoms with a medical opinion explaining the cause of any diagnosed condition.
In a report dated December 3, 2012, Dr. Reva S. Gill, Board-certified in internal
medicine, advised that appellant was currently under his care for a work-related injury which
occurred on November 20, 2012. Due to this injury, appellant had been out of work since that
date.
By decision dated March 8, 2013, OWCP denied appellant’s claim. It found that she
failed to provide medical evidence sufficient to establish the claimed injury at the time, place and
in the manner alleged.
In a March 15, 2013 report, Dr. Gill indicated that appellant was treated for injuries she
sustained while lifting and moving boxes. On examination, appellant had tenderness in her low
back region and complained of numbness and tingling in her right leg. Dr. Gill related that
appellant was placed on an alternate work assignment while she recovered from her
November 20, 2012 work injury. Appellant returned to full duty on February 12, 2013. Dr. Gill
advised that the results of a lumbar magnetic resonance imaging (MRI) scan showed a central
disc herniation in her lumbar spine.
Appellant submitted several form reports from Dr. Gill who indicated that the history of
injury corresponded with the condition claimed.
On March 20, 2013 appellant requested a review of the written record.
By decision dated May 30, 2013, an OWCP hearing representative affirmed the March 8,
2013 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant experienced pain while lifting and moving boxes at work on
November 20, 2012. The issue is whether the employment incident caused the claimed low back
injury and this can only be established by probative medical evidence.10 The Board finds that
appellant has not submitted sufficient medical evidence to establish that the November 20, 2012
employment incident caused her claimed injury.
Appellant submitted reports from Dr. Gill, who diagnosed a herniated central disc which
he generally attributed to the November 20, 2012 work incident. She did not provide a
sufficiently rationalized opinion explaining how the November 20, 2012 work incident caused or
contributed to her low back injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history provided, the care of analysis manifested and the medical rationale
expressed in support of stated conclusions.11 Although Dr. Gill provided a diagnosis of herniated
5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Carlone, supra note 6.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

3

disc, she did not submit a report which sufficiently addressed how the condition was causally
related to the November 20, 2012 work incident. She stated in her December 3, 2012 report that
appellant was currently under her care for a work-related injury which occurred on
November 20, 2012. Dr. Gill stated that due to this injury appellant had been off work since that
date. In her March 15, 2013 report, she stated that she was treating appellant for injuries she
sustained while lifting and moving boxes. Dr. Gill stated on examination that appellant had
tenderness in her lower back area and was complaining of numbness and tingling in her right leg.
She related that appellant was placed on an alternate work assignment while she recovered from
her November 20, 2012 work injury; appellant returned to full duty on February 12, 2013.
Dr. Gill advised that the results of a lumbar magnetic resonance imaging (MRI) scan showed that
appellant had a central disc herniation in her lumbar spine. She asserted that appellant had with
tenderness to palpation, muscle weakness and lower back aches radiating down her right leg.
Dr. Gill’s reports did not sufficiently explain how appellant’s back injury occurred while
moving and lifting boxes on November 20, 2012. She did not adequately describe the accepted
incident or how it would have been competent to cause the claimed condition. Dr. Gill’s opinion
regarding causal relationship is of limited probative value for the further reason that she did not
provide adequate medical rationale in support of her conclusions.12 Her reports do not constitute
sufficient medical evidence demonstrating a causal connection between appellant’s
November 20, 2012 work incident and her claimed lower back condition.
OWCP advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Causal relationship must be established by rationalized
medical opinion evidence. Appellant failed to provide a medical opinion which described or
explained the medical process as to her November 20, 2012 work accident would have caused
the claimed injury. Accordingly, she did not establish a right shoulder condition in the
performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a lower back
injury in the performance of duty on November 20, 2012.

12

William C. Thomas, 45 ECAB 591 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the May 30 and March 8, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

